CATALYST

Primary Examiner: Gary Harris 		Art Unit: 1727       July 9, 2021
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 08/09/2019 was considered by the examiner.

Drawings
3.	The drawings were received on 04/24/2019.  These drawings are acceptable.

Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



5.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kucernak et al. US 2009/0075139.

 	As to Claim 1, Kucernak discloses a nanoporous oxygen reduction catalyst material comprising PtNiAu (multi-component catalyst comprising nanoporous materials, [0061]).

 	Kucernak does not specify wherein the PtNiAu material has the formula PtxNiyAuz, and wherein x is in a range from 27.3 to 29.9, v is in a range from 63.0 to 70.0, and z is in a range from 0.1 to 9.6.  

 	However, Kucernak discloses When a high amount of non-palladium components are necessary for the activity of the catalytic system, then the amount of palladium can be lower, for instance at a level of about 20 At % or less, for instance about 10 At % [0037].  In certain embodiments the catalyst includes platinum, gold and nickel [0009].

 	Given the ranges one skilled in the art would choose to optimize the amount of gold, platinum and nickel motivated to provide a transition metal that would promote oxidation/reduction of organic or inorganic material within an electrochemical cell.

 	A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05)

 	As to Claim 2, Kucernak discloses nanoporous oxygen reduction catalyst material of claim 1 having pores with diameters in a range from 1 nm to 10 nm [0032].  

Further, the claims would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. Stated differently, use of known technique to improve similar devices, product or feature in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). 

Allowable Subject Matter
6.	Claims 4-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 4-16 provide sufficient specificity to the base claim and any intervening claim.
 	Claim 4 requires the nanoporous oxygen reduction catalyst material of claim 3, wherein x is in a range from 29.4 to 29.9, y is in a range from 68.6 to 70.0, and z is in a range from 0.1 to 2.0.  Examiner notes that x, y & z are well outside the boundaries of Kucernak.
 	Claim 5 requires the nanoporous oxygen reduction catalyst material of claim 1, in the form of at least one nanoporous layer comprising platinum and nickel, wherein there is a layer comprising gold on at least one of the nanoporous layers comprising platinum and nickel.  Kucernak would not teach the layers claimed.
 	Claim 6 requires the nanoporous oxygen reduction catalyst material of claim 5, wherein the layer comprising gold has a planar equivalent thickness up to 50 nm.  
 	Claim 7 requires the nanoporous oxygen reduction catalyst material of claim 1 having an exposed gold surface layer.  Kucernak would not provide this teaching.
 	Claim 8 requires the nanoporous oxygen reduction catalyst material of claim 1, wherein the weight ratio of platinum to gold is in a range from 3:1 to 250:1.  Kucernak would not provide this teaching.
 	Claim 9 requires a catalyst comprising nanostructured elements comprising microstructured support whiskers having an outer surface at least partially covered by the nanoporous oxygen reduction catalyst material of claim 1.  Kucernak would not provide this teaching.
 	Claim 10 requires the fuel cell membrane electrode assembly comprising the catalyst of claim 9.  Kucernak would not provide this teaching.
 	Claim 11 requires a method comprising: providing an oxygen reduction catalyst material comprising PtNiAu, wherein there are layers comprising platinum and nickel; and dealloying at least some layers comprising platinum and nickel to remove nickel 
 	Claim 12 requires the method of claim 11, further comprising annealing the catalyst before dealloying.  Kucernak would not provide this teaching.
 	Claim 13 requires the method of claim 11, further comprising depositing platinum and nickel from a target comprising platinum and nickel and depositing gold from a target comprising gold.  Kucernak would not provide this teaching.
 	Claim 14 requires a method of making the catalyst of claim 11, further comprising depositing platinum from a target comprising platinum, depositing nickel from a target comprising nickel, and depositing gold from a target comprising gold.  Kucernak would not provide this teaching.
 	Claim 15 requires a method of making the catalyst of claim 1, the method comprising: depositing platinum and nickel from a target comprising platinum and nickel to provide a first layer comprising platinum and nickel; depositing a layer comprising gold from a target comprising gold; repeating the preceding two steps, in order, at least once; and dealloying at least one layer comprising platinum and nickel to remove nickel from the layer.  Kucernak would not provide this teaching.
 	Claim 16 requires the method of claim 15, further comprising annealing the layers before dealloying. Kucernak would not provide this teaching.

7.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.


Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727